NOT DESIGNATED FOR PUBLICATION

                                           No. 122,632

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                     ADRIAN N. ZONGKER,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; SETH L. RUNDLE, judge. Opinion filed April 30, 2021.
Appeal dismissed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., GREEN and ATCHESON, JJ.


       PER CURIAM: The Sedgwick County District Court sentenced Defendant Adrian
Zongker to 17 months in prison and placed him on postrelease supervision for 12 months
after he pleaded guilty to one count of possession of a weapon by a convicted felon. He
was on probation when he committed the crime, and the district court ordered that he
serve the underlying prison sentence. Zongker has appealed the sentence. Because the
punishment conforms to the sentencing guidelines and the plea agreement, we have no
statutory authority to consider the appeal. We, therefore, dismiss for lack of jurisdiction.


       Zongker has filed a motion for summary disposition pursuant to Supreme Court
Rule 7.041A (2020 Kan. S. Ct. R. 47). In his motion, Zongker argues that the district

                                                 1
court abused its discretion by imposing the sentence contemplated by the plea agreement
instead of considering whether a downward dispositional departure sentence to probation
or a durational departure to a shorter term of incarceration was warranted. But he
acknowledges that this court lacks jurisdiction to review either a presumptive sentence or
a sentence consistent with an agreement between the State and the defendant. K.S.A.
2019 Supp. 21-6820(c). Zongker's sentence fits in both categories. See K.S.A. 2019
Supp. 21-6604(f)(1) (providing that a court's imposition of imprisonment instead of a
presumptive term of probation does not constitute a departure where the defendant
committed the new crime while on probation); K.S.A. 2019 Supp. 22-3716(c)(5) (same).
Accordingly, we must dismiss this appeal for lack of jurisdiction.


       Appeal dismissed.




                                            2